DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/2/2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pp. 3-4, filed 8/2/2022, with respect to the Objections to the Drawings, Claim Objections, Claim Rejections under 35 USC 112, and Claim Interpretation have been fully considered and are persuasive.  The objections and rejections corresponding to those sections of 5/14/2021 has been withdrawn. 
Applicant's arguments with respect to the Claim rejections under 35 USC 103 have been fully considered but they are not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a speed relative to Smith’s fast release and incompatible time frames) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant argues that Smith’s teachings are too slow compared to the applicant’s findings, however no specific limitations with respect to this feature are found in the pending claims.  The claims are given the broadest reasonable interpretation (BRI) with respect to the applicant’s specification, state of the art, and the plain meaning of the language, and Smith teaches features that anticipate the broadest reasonable interpretation of the claims as shown in the following section.
Regarding applicant’s statement with respect to incompatible thresholds, the examiner also disagrees.  These features are not recited in the rejected claims, such that controlling a loudness content above and below a threshold is not recited and a user adjustable threshold is not recited in the claims.
In response to applicant's argument that Smith’s purposes are different than the applicant’s, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the claims are interpreted with the BRI and Smith teaches the structure of the claims as recited.  Applicant further states that the invention modifies an adaptive slow release signal in response to a fast release signal when the difference between the fast and slow release signal exceeds the boundary of the integration release window and reverting to the slow release signal when said difference is within said boundary, and it is maintained that Smith teaches these features.  It is noted that the structure that is disclosed in applicant’s specification is more specific than the recited structure of the pending claims, and Smith teaches the features of the pending claims.
 Regarding the feature of an “integration release window”, claim 1 does not appear to recited that “a slow response is adaptively decreased to equal a fast response if the fast response exceeds a predefined ‘integration’ release window”.  The claims recites the step of “modifying the second control signal in relation to the first control signal to increase the release of the second control signal, [and] providing an adaptive slow time constant”, and Smith teaches these features, where a calculated difference between two different filtered first control signals (e.g., L_short[m]) is used to determine a loudness drop, and a normalized loudness drop signal is used to provide an adaptive second control signal (see Smith, ¶ 0045-0046, 0111-0114, and 0135, and Eqs. 1-2, 36-41, and 48).  Again, the claims are interpreted with the BRI and Smith teaches the structure of the claims as recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al., US 2014/0016791 A1 (previously cited and hereafter Smith).
Regarding claim 1, Smith teaches a “process for conditioning an input audio signal” by way of loudness control systems and methods with noise detection and a loudness drop detection to normalize audio signals to a predetermined loudness (see Smith, abstract and ¶ 0035), “comprising the steps of:”
“level detecting the input audio signal to provide a first control signal having a fast time constant” because a loudness measurement module estimates short-term loudness values (L_short[m]) of an input audio signal (x[n]), where the L_short[m] signal reads on a first control signal having a fast time constant because L_short[m] rises and falls quickly with the loudness of the input audio signal (see Smith, ¶ 0036, and 0043-0044 and figure 2, unit 205); and
“filtering the first control signal to provide a second control signal having a slow time constant” because Smith teaches a temporal smoothing module to average, or smooth, the short-term loudness value (i.e., the first control signal), where separate attack and release smoothing factors are used to smooth the short-term loudness value and create a long-term average loudness value (L_ave[m]), which reads on the second control signal having a slow time constant that is provided by filtering the first control signal (see Smith, ¶ 0045-0047, equations 1-2, and figure 2, unit 210); and
“conditioning the first control signal with a predefined integration release window” because it is obvious to use a loudness drop detection system incorporated with the loudness drop detection system shown above (see Smith, ¶ 0109, 0132-0134, figure 2, units 205, 210, and 215, figure 8, and figure 13, units 1305, 1310, 1315, and 1325), where the loudness drop is based on the same calculation as the first control signal and uses predetermined threshold values, such as D_max, with a conditioned, or filtered, difference between the first control signal smoothed with a fast factor and the control signal smoothed with a slow factor (see Smith, ¶ 0111-0114 and Eqs. 36-41); and
“modifying the second control signal in relation to the first control signal to increase the release of the second control signal, providing an adaptive slow time constant” because the above conditioning allows the release variable to change to create a dynamically adjustable release smoothing factor so that intra-content dynamics and inter-content dynamics can be preserved (see Smith, ¶ 0046-0047, 0108, and 0132-0137, equations 1-2 and 48, and figure 13, unit 1310 and 1325), where the loudness drop detection system modifies the fast time constant signal, or L_short[m], by providing an indication that the loudness has dropped a predetermined amount in order to increase the release of the slow time constant signal, or increasing the rate that L_ave[m] drops (see Smith, ¶ 0036, 0043-0047, 0108-0109, 0111-0114, 0133-0137, and 0141-0142, equations 1-2 and 48, figure 2, units 205 and 210, figure 8, and figure 13, units 1305, 1310, and 1325).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Smith teaches the “process according to claim 1 further comprising the step of varying an upper limit of the predefined integration release window in relation to the second control signal” because the predetermined threshold values, such as D_max and D_min, are determined by the designer of the system (see Smith, ¶ 0114).

Allowable Subject Matter
Claim 3 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art of record does not teach or reasonably suggest the feature of “a zener diode conditioning said time constant first control signal with a predefined integration release window before modifying said second control signal in relation to said first control signal to increase a release response of said second control signal providing an adaptive slow time constant”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Werrbach, US 5,483,600 A (previously cited), discloses a wave dependent compressor (see Werrbach, abstract);
Armstrong, US 2003/0012393 A1 (previously cited), discloses a digital quasi-RMS detector for automatic gain control (AGC) (see Armstrong, abstract and ¶ 0028, 0037-0038, and 0042); 
Scheller, US 2014/0177891 A1 (previously cited), discloses a method for compensating sensorineural hearing loss using separately adjustable compression pathway techniques (see Scheller, abstract); and
Ludvigsen, US 6,628,795 B1, discloses a dynamic automatic gain control in a hearing aid (see Ludvigsen, abstract), and also teaches a prior art method of providing two different release time values using a Zener diode (see Ludvigsen, column 7, lines 47-60 and figure 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Primary Examiner, Art Unit 2653